



















PAR PACIFIC HOLDINGS, INC.
2012 LONG TERM INCENTIVE PLAN
(As Amended and Restated Effective as of February 16, 2016)







--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page




SECTION 1


 
ESTABLISHMENT; PURPOSE AND TERM OF PLAN
1
1.1


 
Establishment
1
1.2


 
Purpose
1
1.3


 
Term of Plan
1
SECTION 2


 
DEFINITIONS AND CONSTRUCTION
1
2.1


 
Definitions
1
2.2


 
Construction
6
SECTION 3


 
ADMINISTRATION
6
3.1


 
Administration by the Committee
6
3.2


 
Authority of Officers
7
3.3


 
Powers of the Committee
7
3.4


 
Administration with Respect to Insiders
8
3.5


 
Indemnification
8
SECTION 4


 
SHARES SUBJECT TO PLAN
8
4.1


 
Maximum Number of Shares Issuable
8
4.2


 
Adjustments for Changes in Capital Structure
9
SECTION 5


 
ELIGIBILITY AND AWARD LIMITATIONS
10
5.1


 
Persons Eligible for Awards
10
5.2


 
Award Agreements
10
5.3


 
Award Grant Restrictions
10
5.4


 
Fair Market Value Limitations for Incentive Stock Options
11
5.5


 
Repurchase Rights, Right of First Refusal and Other Restrictions on Stock
11
SECTION 6


 
TERMS AND CONDITIONS OF OPTIONS
11
6.1


 
Exercise Price
12
6.2


 
Exercisability, Vesting and Term of Options
12
6.3


 
Payment of Exercise Price
12
SECTION 7


 
RESTRICTED STOCK
13
7.1


 
Award of Restricted Stock
13
7.2


 
Restrictions
14
7.3


 
Delivery of Shares of Common Stock
15
SECTION 8


 
OTHER AWARDS
15
8.1


 
Grant of Other Awards
15
8.2


 
Terms of Other Awards
16
8.3


 
Dividends and Dividend Equivalents
18



 
-i-
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS


Page




SECTION 9


 
EFFECT OF TERMINATION OF SERVICE
19
9.1


 
Exercisability and Award Vesting
19
9.2


 
Extension if Exercise Prevented by Law
20
9.3


 
Extension if Participant Subject to Section 16(b)
20
SECTION 10


 
WITHHOLDING TAXES
20
10.1


 
Tax Withholding
20
10.2


 
Share Withholding
20
SECTION 11


 
PROVISION OF INFORMATION
21
SECTION 12


 
COMPLIANCE WITH SECURITIES LAW AND OTHER APPLICABLE LAWS
21
SECTION 13


 
RETURN AND/OR FORFEITURE OF PERFORMANCE-BASED PAYMENTS OR AWARDS
21
SECTION 14


 
NONTRANSFERABILITY OF AWARDS AND STOCK
21
SECTION 15


 
NONCOMPETITIVE ACTIONS
21
SECTION 16


 
TERMINATION OR AMENDMENT OF PLAN
21
SECTION 17


 
STOCKHOLDER APPROVAL
23
SECTION 18


 
NO GUARANTEE OF TAX CONSEQUENCES
23
SECTION 19


 
SEVERABILITY
23
SECTION 20


 
GOVERNING LAW
23
SECTION 21


 
SUCCESSORS
23
SECTION 22


 
RIGHTS AS A STOCKHOLDER
24
SECTION 23


 
NO SPECIAL EMPLOYMENT OR SERVICE RIGHTS
24
SECTION 24


 
REORGANIZATION OF COMPANY
24
SECTION 25


 
CODE SECTION 409A
24
SECTION 26


 
ADJUSTMENTS UPON A CHANGE IN CONTROL
25
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







 
-ii-
 




--------------------------------------------------------------------------------






PAR PACIFIC HOLDINGS, INC.
2012 LONG TERM INCENTIVE PLAN
SECTION 1
ESTABLISHMENT; PURPOSE AND TERM OF PLAN
1.1    Establishment
The Par Pacific Holdings, Inc. 2012 Long Term Incentive Plan (formerly, the Par
Petroleum Corporation 2012 Long Term Incentive Plan) (the “Plan”) was
established and adopted by the Board effective as of December 20, 2012 (the
“Effective Date”) and amended effective as of November 4, 2015, subject to
stockholder approval on the earlier of the next stockholder’s meeting following
the effective date of such amendment or within twelve (12) months following the
effective date of the amendment. The Plan, as amended and restated as set forth
herein, is hereby adopted by the Board effective as of February 16, 2016 (the
“Restatement Date”), subject to stockholder approval on the earlier of the next
stockholder’s meeting following the effective date of this restatement or within
twelve (12) months following the effective date of the restatement. Upon
approval by the Board, awards may be made as provided herein, subject to such
subsequent stockholder approval. In the event that such stockholder approval is
not obtained, any such awards shall be null and void and of no effect.
1.2    Purpose
The purpose of the Plan is to advance the interests of the Company and its
stockholders by providing an incentive to attract, retain and reward persons
performing services for the Company and by motivating such persons to contribute
to the growth and profitability of the Company.
1.3    Term of Plan
The Plan shall continue in effect until the earlier of its termination by the
Board or the date on which all of the shares of Stock available for issuance
under the Plan have been issued and all restrictions on such shares of Stock
under the terms of the Plan and the agreements evidencing Awards granted under
the Plan have lapsed. However, all Awards shall be granted, if at all, on or
before the date which is ten (10) years from Effective Date; provided, however,
that with respect to any Awards tied to the Two Million Four Hundred Thousand
(2,400,000) shares of Stock that were added as of November 4, 2015 to the total
number of shares of Stock available for issuance under the Plan, those Awards
shall be granted, if at all, on or before the date which is ten (10) years from
November 4, 2015.
SECTION 2
DEFINITIONS AND CONSTRUCTION
2.1    Definitions
Whenever used herein, the following terms shall have their respective meanings
set forth below:
(a)    “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, another Person. The term
“control” includes, without limitation, the possession, directly or indirectly,
of the power to direct the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise. With respect to
any Award that is deferred compensation subject to Code Section 409A, for the
purposes of applying Code Section 409A to such Award the term Affiliate shall
mean all Persons with whom the Participant’s employer would be considered a
single employer under Code Section 414(b) or 414(c) as defined and modified in
Code Section 409A as determined by the Committee. Notwithstanding the foregoing,
with respect to Nonstatutory Stock Options and Stock Appreciation Rights,




1

--------------------------------------------------------------------------------





if necessary for such Awards to be exempt from Code Section 409A, as determined
by the Committee, for purposes of grants of such Awards, Affiliate shall only
include an entity if the Company’s Stock would constitute “service recipient
stock” within the meaning of Code Section 409A.
(b)    “Award” means a grant of an Option, Restricted Stock, Restricted Stock
Unit, Stock Appreciation Right, Performance Award, Other Stock-Based Award or
Cash Award to a Participant under this Plan.
(c)    “Authorized Shares” shall have the meaning set forth in Section 15.
(d)    “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant and any shares of Stock acquired or cash paid upon
the exercise or settlement thereof, in such form as the Committee may approve
from time to time.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Broker-Assisted Cashless Exercise” shall have the meaning set forth in
Section 6.3(a)(ii).
(g)    “Cash Award” shall have the meaning set forth in Section 8.1(f).
(h)    “Cause” shall mean, unless otherwise specifically defined in a
Participant’s Award Agreement or an employment agreement between the Participant
and the Company or an Affiliate as in effect on the effective date of the grant
of an Award, any of the following: (1) the Participant’s theft or falsification
of any Company or Affiliate documents or records or property; (2) the
Participant’s improper use or disclosure of the Company’s or an Affiliate’s
confidential or proprietary information; (3) any action by the Participant which
has a material detrimental effect on the Company’s or an Affiliate’s reputation
or business as determined by the Committee; (4) the Participant’s material
failure or inability to perform any reasonable assigned and lawful duties after
written notice from the Company or Affiliate of, and Participant’s failure or
inability to cure within ten (10) business days, such failure or inability;
(5) any material breach by the Participant of any employment or service
agreement between the Participant and the Company or Affiliate, if applicable,
which breach is not cured pursuant to the terms of such agreement, if
applicable; or (6) the Participant’s conviction (including any plea of guilty or
nolo contendere) of any felony or any criminal violation involving fraud,
embezzlement, misappropriation, dishonesty, the misuse or misappropriation of
money or other property or any other crime which has or would reasonably be
expected to have an adverse effect on the business or reputation of the Company
or an Affiliate or (7) a material breach by the Participant of the policies and
procedures of the Company or an Affiliate.
(i)    A “Change in Control” means any of the following events occurring with
respect to the Company:
(i)    any Person (other than the Company, any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, or any
company owned, directly or indirectly, by the stockholders of the Company
immediately prior to the occurrence with respect to which the evaluation is
being made in substantially the same proportions as their ownership of the
common stock of the Company) acquires securities of the Company and immediately
thereafter is the beneficial owner (except that a Person shall be deemed to be
the beneficial owner of all shares of Stock that any such Person has the right
to acquire pursuant to any agreement or arrangement or upon exercise of
conversion rights, warrants or options or otherwise, without regard to the sixty
(60)-day period referred to in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;




2

--------------------------------------------------------------------------------





(ii)    during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved but excluding for this purpose any such new director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of an individual, corporation,
partnership, group, associate or other entity or Person other than the Board,
cease for any reason to constitute at least a majority of the Board;
(iii)    the consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or resulting entity) more than 50% of
the combined voting power of the surviving or resulting entity outstanding
immediately after such merger or consolidation; or
(iv)    the stockholders of the Company approve a plan or agreement for the sale
or disposition of all or substantially all of the consolidated assets of the
Company (other than such a sale or disposition immediately after which such
assets will be owned directly or indirectly by the stockholders of the Company,
in substantially the same proportions as their ownership of the common stock of
the Company immediately prior to such sale or disposition) in which case the
Board shall determine the effective date of the Change in Control resulting
therefrom; provided, however, that a transaction described in this clause (iv)
shall not be deemed a Change in Control unless and until such transaction is
consummated.
(j)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable notices, rulings and regulations promulgated thereunder.
(k)    “Committee” means the Board or, if so appointed by the Board, the
Compensation Committee of the Board or any other committee duly appointed by the
Board to administer the Plan, which such committee may be one or more persons;
provided however, that during any period the Company is a “publicly held
corporation” within the meaning of Code Section 162(m) the Committee shall
consist of not less than two directors of the Board who fulfill the “outside
director” requirements of Code Section 162(m) and who are non-employee directors
under the Securities and Exchange Commission Rule 16b-3.
(l)    “Company” means Par Pacific Holdings, Inc., a Delaware corporation, or
any successor corporation thereto.
(m)    “Consultant” means an individual who is a natural person engaged to
provide consulting or advisory services (other than as an Employee or a
Director) to the Company or its Affiliates, provided that the identity of such
person, the nature of such services or the entity to which such services are
provided are not in connection with the offer or sale of securities in a capital
raising transaction, and do not directly or indirectly promote or maintain a
market for the Company’s securities or would not preclude the Company from
offering or selling securities to such person pursuant to the Plan in reliance
on either the exemption from registration provided by Rule 701 under the
Securities Act or, if the Company is required to file reports pursuant to
Section 13 or 15(d) of the Exchange Act, registration on a Form S-8 Registration
Statement under the Securities Act.
(n)    “Director” means a member of the Board or of the board of directors of
any of the Company’s Affiliates.




3

--------------------------------------------------------------------------------





(o)    “Disability” means, unless otherwise specifically defined in the
Participant’s Award Agreement, (i) in the case where the Participant has a
written employment agreement with the Company or any Subsidiary, the definition
of “Disability,” the definition for such term set forth in such employment
agreement as in effect on the date of the applicable Award grant and (ii) in all
other cases, a Participant’s inability, due to physical or mental incapacity, to
substantially perform his duties and responsibilities for a period of ninety
(90) days during any twelve-month period as determined by the Company. The
Participant agrees to submit to any examination that is necessary for a
determination of Disability and agrees to provide any information necessary for
a determination of Disability, including any information that is protected by
the Health Insurance Portability and Accountability Act.
(p)    “Effective Date” shall have the meaning set forth in Section 1.1.
(q)    “Employee” means any person treated as an employee (including a Director
who is also treated as an employee) of the Company on the records of the Company
or of any of the Company’s Affiliates on the records of such Affiliate and, with
respect to any Incentive Stock Option granted to such person, who is an employee
of the Company or a parent or a Subsidiary of the Company for purposes of Code
Sections 422, 424 and 3401(c); provided, however, that neither service as a
Director nor payment of a director’s fee shall be sufficient to constitute
employment for purposes of the Plan. The Company shall determine in good faith
and in the exercise of its discretion whether an individual has become or has
ceased to be an Employee and the effective date of such individual’s employment
or termination of employment, as the case may be. For purposes of an
individual’s rights, if any, under the Plan as of the time of the Company’s
determination, all such determinations by the Company shall be final, binding
and conclusive, notwithstanding that the Company, the Board, the Committee or
any court of law or governmental agency subsequently makes a contrary
determination.
(r)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(s)    “Expiration Date” shall have the meaning set forth in Section 9.1(a).
(t)    “Fair Market Value” means, as of any date, the value of a share of Stock
or other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:
(i)    If, on such date, the Stock is listed or traded on a national or regional
securities exchange or market system, constituting the primary market for the
Stock, the Fair Market Value of a share of Stock shall be the closing sale price
of a share of Stock (or the mean of the closing bid and asked prices of a share
of Stock if the Stock is so quoted instead) on the determination date (or, if no
sales occur on such date, on the last preceding date on which such sales of
Stock are so reported) as quoted on such exchange and as reported in The Wall
Street Journal, pink sheets or such other source as the Committee deems
reliable.
(ii)    If, on such date, the Stock is not listed or traded on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Stock shall be as determined by the Committee in its discretion using a
reasonable method exercised in good faith without regard to any restriction
other than a restriction which, by its terms, will never lapse, and if it is
determined by the Committee to be applicable, in any other manner permitted in
accordance with Code Section 409A and the notices, rulings and regulations
thereunder, or Code Section 422(b) and the notices, rulings and regulations
thereunder, if applicable.
(u)    “Incentive Stock Option” means an Option intended to be (as set forth in
the Award Agreement) and which qualifies as an incentive stock option within the
meaning of Code Section 422(b).
(v)    “Insider” means an Officer, a Director or other person whose transactions
in Stock are subject to Section 16 of the Exchange Act.




4

--------------------------------------------------------------------------------





(w)    “Net Exercise” shall have the meaning set forth in Section 6.3(a)(iii).
(x)    “New Shares” shall have the meaning set forth in Section 4.2.
(y)    “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) or which does not qualify as an Incentive Stock
Option.
(z)    “Officer” means any person designated by the Board as an officer of the
Company.
(aa)    “Option” means a right to purchase Stock pursuant to the terms and
conditions of the Plan and the applicable Award Agreement. An Option may be
either an Incentive Stock Option or a Nonstatutory Stock Option.
(bb)    “Other Stock-Based Award” means an Award described in Section 8.1(d).
(cc)    “Participant” means a person who has been granted one or more Awards
hereunder.
(dd)    “Performance Award” means an Award described in Section 8.1(c).
(ee)    “Permitted Transferee” has the meaning provided such term in Section 13.
(ff)    “Person” means any partnership, corporation, limited liability company,
group, trust or other legal entity.
(gg)    “Plan” shall have the meaning set forth in Section 1.1.
(hh)    “Reprice” means the reduction of the exercise price of an Option or
Stock Appreciation Right previously awarded, and, at any time when the exercise
price of an Option or Stock Appreciation Right is above the Fair Market Value of
a share of Stock, the cancellation and re-grant or the exchange of such
outstanding Option or Stock Appreciation Right for either cash or a new Award
with a lower (or no) exercise price.
(ii)    “Restatement Date” shall have the meaning set forth in Section 1.1.
(jj)    “Restricted Stock” means an Award granted to a Participant pursuant to
Section 7.
(kk)    “Restricted Stock Unit” means a notional account established pursuant to
an Award granted pursuant to Section 8.1(a) that is (i) valued solely by
reference to shares of Stock, (ii) subject to restrictions specified in the
Award Agreement, and (iii) payable in Stock, cash or a combination thereof. The
Restricted Stock Unit awarded to the Participant will vest according to
time-based or performance-based criteria specified in the Award Agreement.
(ll)    “Restriction Period” means the period of time determined by the
Committee and set forth in the Award Agreement during which an Award of
Restricted Stock is subject to a restriction that constitutes a “substantial
risk of forfeiture” (as defined in Code Section 83) and/or a restriction on the
ability of the Participant to transfer the Restricted Stock.
(mm)    “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.
(nn)    “Securities Act” means the Securities Act of 1933, as amended.
(oo)    “Section 409A Plan” shall have the meaning described in Section 25.




5

--------------------------------------------------------------------------------





(pp)    “Service” means a Participant’s employment or service with the Company
or any of its Affiliates, whether in the capacity of an Employee, a Director or
a Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Company or Affiliate (or in the case of an Incentive Stock Option
the parent or Subsidiary of the Company) or a change in the Company or Affiliate
(or in the case of an Incentive Stock Option the parent or Subsidiary of the
Company) for which the Participant renders such Service, provided that there is
no interruption or termination of the Participant’s Service. Furthermore, a
Participant’s Service with the Company or an Affiliate (or in the case of an
Incentive Stock Option the parent or Subsidiary of the Company) shall not be
deemed to have terminated if the Participant takes any military leave, temporary
illness leave, authorized vacation or other bona fide leave of absence;
provided, however, that if any such leave exceeds three (3) months, the
Participant’s Service shall be deemed to have terminated unless the
Participant’s right to return to Service with the Company is provided by either
statute or contract. Notwithstanding the foregoing, unless otherwise designated
by the Company or provided by statute or contract, a leave of absence shall not
be treated as Service. The Participant’s Service shall be deemed to have
terminated either upon an actual termination of Service or upon the company for
which the Participant performs Service ceasing to be the Company or an Affiliate
(or in the case of an Incentive Stock Option the parent or Subsidiary of the
Company). Subject to the foregoing, the Company, in its discretion, shall
determine whether the Participant’s Service has terminated and the effective
date of such termination. Notwithstanding the foregoing, with respect to any
Award that is subject to Code Section 409A, “separation from service” shall be
determined by the Committee under the applicable rules of Code Section 409A.
(qq)    “Spread” shall have the meaning set forth in Section 8.1(c).
(rr)    “Stock” means the common stock of the Company, par value $0.01 per
share, as adjusted from time to time in accordance with Section 4.2.
(ss)    “Stock Appreciation Right” means an Award described in Section 8.1(b).
(tt)    “Subsidiary” means any corporation (whether now or hereafter existing)
which constitutes a “subsidiary” of the Company, as defined in Code
Section 424(f).
(uu)    “Ten Percent Owner Participant” means a Participant who, at the time an
Option is granted to the Participant, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or its parent or Subsidiary within the meaning of Code
Section 422(b)(6).
(vv)    “Term” shall have the meaning described in Section 15.
2.2    Construction
Captions and titles contained herein are for convenience only and shall not
affect the meaning or interpretation of any provision of the Plan. Except when
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular. Words of the masculine gender shall
include the feminine and neuter, and vice versa. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise. Section
headings as used herein are inserted solely for convenience and reference and do
not constitute any part of the interpretation or construction of the Plan.
SECTION 3

ADMINISTRATION
3.1    Administration by the Committee




6

--------------------------------------------------------------------------------





The Plan shall be administered by the Committee. All questions of interpretation
of the Plan, construction of its terms, or of any Award shall be determined by
the Committee, and such determinations shall be final and binding upon all
persons having an interest in the Plan or such Award.
3.2    Authority of Officers
Any Officer shall have the authority to act on behalf of the Company with
respect to any matter, right, obligation, determination or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
determination or election.
3.3    Powers of the Committee
In addition to any other powers set forth in the Plan and subject to the
provisions of the Plan, the Committee shall have the full and final power and
authority, in its discretion:
(a)    to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock to be subject to each Award;
(b)    to designate Awards as Options, Restricted Stock, Restricted Stock Units,
Stock Appreciation Rights, Performance Awards, Other Stock-Based Awards or Cash
Awards, and to designate Options as Incentive Stock Options or Nonstatutory
Stock Options;
(c)    to determine the Fair Market Value of shares of Stock or other property;
(d)    to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares of Stock acquired upon the
exercise and/or vesting thereof, including, without limitation, (i) the exercise
price of an Option or Stock Appreciation Right, (ii) the method of payment for
shares purchased upon the exercise and/or vesting of an Award, (iii) the method
for satisfaction of any tax withholding obligation arising in connection with
the Award or such shares, including by the withholding or delivery of shares of
Stock, (iv) the timing, terms and conditions, including but not limited to
performance goals, of the exercisability of the Award or the vesting of any
Award, (v) the time of the expiration of the Award, (vi) the effect of the
Participant’s termination of Service with the Company on any of the foregoing,
(vii) the provision for electronic delivery of Awards and/or book entry, and
(viii) all other terms, conditions and restrictions applicable to the Award not
inconsistent with the terms of the Plan;
(e)    to approve forms of Award Agreements;
(f)    to amend, modify, extend, cancel, or renew any Award, or to waive any
restrictions or conditions applicable to any Award or any shares of Stock
acquired upon the exercise thereof; provided, however, that except as provided
in Section 25, no such amendment, modification, extension or cancellation shall
adversely affect a Participant’s Award without the Participant’s consent;
(g)    to accelerate, continue, extend or defer the exercisability and/or
vesting of any Award, including with respect to the period following a
Participant’s termination of Service with the Company;
(h)    to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Committee deems necessary or desirable to
comply with the laws of, or to accommodate the tax policy or custom of, foreign
jurisdictions whose citizens may be granted Awards;
(i)    to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law; and




7

--------------------------------------------------------------------------------





(j)    notwithstanding the foregoing, except as provided in Section 4.2 and
Section 26, the terms of an outstanding Award may not be amended by the
Committee, without approval of the Company’s stockholders, to: (i) reduce the
exercise price of an outstanding Option or to reduce the exercise price of an
outstanding Stock Appreciation Right, (ii) cancel an outstanding Option or
outstanding Stock Appreciation Right in exchange for other Options or Stock
Appreciation Rights with an exercise price that is less than the exercise price
of the cancelled Option or the cancelled Stock Appreciation Right, as
applicable, or (iii) cancel an outstanding Option with an exercise price that is
less than the Fair Market Value of a share of Stock on the date of cancellation
or cancel an outstanding Stock Appreciation Right with an exercise price that is
less than the Fair Market Value of a share of Stock on the date of cancellation
in exchange for cash or another Award.
3.4    Administration with Respect to Insiders
With respect to participation by Insiders in the Plan, at any time that any
class of equity security of the Company is registered pursuant to Section 12 of
the Exchange Act, the Plan shall be administered in compliance with the
requirements, if any, of Rule 16b-3 and all other applicable laws, including any
required blackout periods. At any time the Company is required to comply with
Securities Regulation BTR, all transactions under this Plan respecting the
Company’s securities shall comply with Securities Regulation BTR and the
Company’s insider trading policies, as revised from time to time, or such other
similar Company policies, including but not limited to policies relating to
blackout periods. Any ambiguities or inconsistencies in the construction of an
Award shall be interpreted to give effect to such limitation. To the extent any
provision of the Plan or Award Agreement or action by the Committee or Company
fails to so comply, such provision or action shall be deemed null and void to
the extent permitted by law and deemed advisable by the Committee in its
discretion.
3.5    Indemnification
EACH PERSON WHO IS OR WAS A MEMBER OF THE BOARD OR THE COMMITTEE SHALL BE
INDEMNIFIED BY THE COMPANY AGAINST AND FROM ANY DAMAGE, LOSS, LIABILITY, COST
AND EXPENSE THAT MAY BE IMPOSED UPON OR REASONABLY INCURRED BY HIM OR HER IN
CONNECTION WITH OR RESULTING FROM ANY CLAIM, ACTION, SUIT, OR PROCEEDING TO
WHICH HE OR SHE MAY BE A PARTY OR IN WHICH HE OR SHE MAY BE INVOLVED BY REASON
OF ANY ACTION TAKEN OR FAILURE TO ACT UNDER THE PLAN (INCLUDING SUCH
INDEMNIFICATION FOR A PERSON’S OWN, SOLE, CONCURRENT OR JOINT NEGLIGENCE OR
STRICT LIABILITY), EXCEPT FOR ANY SUCH ACT OR OMISSION CONSTITUTING WILLFUL OR
INTENTIONAL MISCONDUCT, FRAUD OR GROSS NEGLIGENCE. SUCH PERSON SHALL BE
INDEMNIFIED BY THE COMPANY FOR ALL AMOUNTS PAID BY HIM OR HER IN SETTLEMENT
THEREOF, WITH THE COMPANY’S APPROVAL, OR PAID BY HIM OR HER IN SATISFACTION OF
ANY JUDGMENT IN ANY SUCH ACTION, SUIT, OR PROCEEDING AGAINST HIM OR HER,
PROVIDED HE OR SHE SHALL GIVE THE COMPANY AN OPPORTUNITY, AT ITS OWN EXPENSE, TO
HANDLE AND DEFEND THE SAME BEFORE HE OR SHE UNDERTAKES TO HANDLE AND DEFEND IT
ON HIS OR HER OWN BEHALF. THE FOREGOING RIGHT OF INDEMNIFICATION SHALL NOT BE
EXCLUSIVE OF ANY OTHER RIGHTS OF INDEMNIFICATION TO WHICH SUCH PERSONS MAY BE
ENTITLED UNDER THE COMPANY’S ARTICLES OF INCORPORATION OR BYLAWS, AS A MATTER OF
LAW, OR OTHERWISE, OR ANY POWER THAT THE COMPANY MAY HAVE TO INDEMNIFY THEM OR
HOLD THEM HARMLESS.
SECTION 4
SHARES SUBJECT TO PLAN
4.1    Maximum Number of Shares Issuable
Subject to adjustment as provided in Section 4.2, the maximum aggregate number
of shares of Stock that may be issued under the Plan is Four Million
(4,000,000) and shall consist of authorized but unissued or reacquired




8

--------------------------------------------------------------------------------





shares of Stock or any combination thereof. The maximum aggregate number of
shares of Stock covered by Incentive Stock Options that may be issued under the
Plan is Three Million (3,000,000) shares of Stock. Shares of Stock of an
outstanding Award that for any reason expire or are terminated, forfeited or
canceled or withheld for taxes or settled in a manner that all or some of the
shares of Stock covered by an Award are not issued to a Participant (including,
without limitation, shares of Stock withheld for the purchase price of an Award)
shall again be available for issuance under the Plan.
During any period that the Company is a publicly held corporation within the
meaning of Code Section 162(m) the following rules shall apply to grants of
Awards:
(a)    Subject to adjustment as provided in Section 4.2, no Participant may be
granted Options or Stock Appreciation Rights (i) during any calendar year prior
to December 31, 2015 with respect to more than Three Million Five Hundred
Thousand (3,500,000) shares of Stock, and (ii) during any calendar year
beginning after January 1, 2016, with respect to Three Hundred Fifty Thousand
(350,000) shares of Stock.
(b)    Subject to adjustment as provided in Section 4.2, no Participant may be
granted Restricted Stock Awards, Restricted Stock Unit Awards, Performance
Awards or Other Stock-Based Awards that are denominated in shares of Stock
during any calendar year with respect to more than Two Hundred Fifty Thousand
(250,000) shares of Stock.
(c)    The maximum aggregate cash payout (including Restricted Stock Units,
Stock Appreciation Rights, Performance Awards, Other Stock-Based Awards paid out
in cash or Cash Awards) that may be made to any Participant with respect to
Awards granted (i) during any calendar year prior to December 31, 2015 shall be
Eight Million Dollars ($8,000,000) and (ii) during any calendar year beginning
after January 1, 2016, shall be Two Million Five Hundred Thousand Dollars
($2,500,000).
(d)    With respect to any Option or Stock Appreciation Right granted to a
Participant that is canceled, the number of shares of Stock subject to such
Option or Stock Appreciation Right shall continue to count against the maximum
number of shares of Stock that may be the subject of Options or Stock
Appreciation Right granted to such Participant hereunder to the extent such is
required in accordance with Section 162(m) of the Code.
(e)    The limitations of subsections (a), (b), (c) and (d) above shall be
construed and administered so as to comply with the performance-based exception
in Code Section 162(m).
In addition and subject to Section 4.2, no Director, except the Chairman and the
Vice Chairman of the Board, may be granted Awards with an aggregate grant date
value in excess of Three Hundred Seventy Five Thousand Dollars ($375,000) in any
calendar year. Such limitation on Director Awards does not apply to any cash
retainer fees, including cash retainer fees converted into equity awards at the
election of the Director.
4.2    Adjustments for Changes in Capital Structure
In the event of any stock dividend or extraordinary cash dividend, stock split,
reverse stock split, recapitalization, combination, reclassification or similar
change in the capital structure of the Company, appropriate adjustments shall be
made in the number and class of shares of Stock subject to the Plan and to any
outstanding Awards, and in the exercise price per share of any outstanding
Awards and with respect to Options and Stock Appreciation Rights, if applicable,
in accordance with Code Sections 409A and 424. If a majority of the shares,
which are of the same class as the shares that are subject to outstanding
Awards, are exchanged for, converted into, or otherwise become (whether or not
pursuant to a change in control) shares of another company (the “New Shares”),
the Committee may, in its sole discretion, unilaterally amend the outstanding
Awards to provide that such Awards are exercisable for New Shares. In the event
of any such amendment, the number of shares subject to, and the exercise price
per share of, the outstanding Awards shall be adjusted in a fair and equitable
manner as determined by the Committee, in its discretion, and with respect to
Options and Stock Appreciation Rights in accordance with Code Sections 409A and
424 and the regulations thereunder. Notwithstanding the foregoing, any
fractional share




9

--------------------------------------------------------------------------------





resulting from an adjustment pursuant to this Section 4.2 shall be rounded down
to the nearest whole number, and in no event may the exercise price of any Award
be decreased to an amount less than the par value, if any, of the stock subject
to the Award. The adjustments determined by the Committee pursuant to this
Section 4.2 shall be final, binding and conclusive.
SECTION 5

ELIGIBILITY AND AWARD LIMITATIONS
5.1    Persons Eligible for Awards
Awards may be granted only to Employees, Consultants, and Directors. For
purposes of the foregoing sentence, “Employees,” “Consultants,” and “Directors”
shall include prospective Employees, prospective Consultants and prospective
Directors to whom Awards are granted in connection with written offers of
employment or other service relationships with the Company. Eligible persons may
be granted more than one (1) Award. Eligibility in accordance with this
Section 5.1 shall not entitle any person to be granted an Award, or, having been
granted an Award, to be granted an additional Award.
5.2    Award Agreements
Each Participant to whom an Award is granted shall be required to enter into an
Award Agreement with the Company, in such a form as is provided by the
Committee. The Award Agreement shall contain specific terms as determined by the
Committee, in its discretion, with respect to the Participant’s particular
Award. Such terms need not be uniform among all Participants or any similarly
situated Participants. The Award Agreement may include, without limitation,
vesting, forfeiture and other provisions specific to the particular
Participant’s Award, as well as, for example, provisions to the effect that the
Participant (i) shall not disclose any confidential information acquired during
employment with the Company or while providing service to the Company,
(ii) shall abide by all the terms and conditions of the Plan and such other
terms and conditions as may be imposed by the Committee, (iii) shall not
interfere with the employment or other Service of any Employee or service
provider, (iv) shall not compete with the Company or become involved in a
conflict of interest with the interests of the Company, (v) shall forfeit an
Award if terminated for Cause, (vi) shall not be permitted to make an election
under Section 83(b) of the Code when applicable, (vii) shall be subject to
transfer restrictions respecting the Award or Stock, (viii) shall be subject to
any other agreement between the Participant and the Company regarding shares of
Stock that may be acquired under an Award including, without limitation, an
agreement restricting the transferability of the Award or shares of Stock by
Participant or any other restrictions or requirements of any stockholders’
agreement that is in effect from time to time, and (ix) any provisions or
definitions the Committee deems necessary or desirable to comply with Code
Section 409A. An Award Agreement shall include such terms and conditions as are
determined by the Committee, in its discretion, to be appropriate with respect
to any individual Participant. The Award Agreement shall be signed by the
Participant to whom the Award is made and by an authorized Officer of the
Company.
5.3    Award Grant Restrictions
Any person who is not an Employee on the effective date of the grant of an Award
to such person may be granted only a Nonstatutory Stock Option, Restricted
Stock, Other Stock-Based Award or Cash Award. An Incentive Stock Option granted
to an Employee of the Company, or its parent or Subsidiary as defined in Code
Section 424(f), or to a prospective Employee of the Company, or its parent or
its Subsidiary as defined in Code Section 424(f) upon the condition that such
person become an Employee shall be deemed granted effective on the date such
person commences service as an Employee with the Company, with an exercise price
determined as of such date in accordance with Section 6.1.




10

--------------------------------------------------------------------------------





5.4    Fair Market Value Limitations for Incentive Stock Options
To the extent that Options designated as Incentive Stock Options (granted under
all stock option plans of the Company or parent or Subsidiary as defined in Code
Section 422, including the Plan) become exercisable by a Participant for the
first time during any calendar year for Stock having an aggregate Fair Market
Value greater than One Hundred Thousand Dollars ($100,000), the portion of such
Option(s) which exceeds such amount shall be treated as Nonstatutory Stock
Option(s). For purposes of this Section 5.4, Options designated as Incentive
Stock Options shall be taken into account in the order in which they were
granted, and the Fair Market Value of Stock shall be determined as of the time
the Option with respect to such Stock is granted. If the Code is amended to
provide for a different limitation from that set forth in this Section 5.4, such
different limitation shall be deemed incorporated herein effective as of the
date and with respect to such Options as required or permitted by such amendment
to the Code. If an Option is treated as an Incentive Stock Option in part and as
a Nonstatutory Stock Option in part by reason of the limitation set forth in
this Section 5.4, the Company at the request of the Participant may designate
which portion of such Option the Participant is exercising. In the absence of
such designation, the Participant shall be deemed to have exercised the
Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
5.5    Repurchase Rights, Right of First Refusal and Other Restrictions on Stock
Shares under the Plan may be subject to a right of first refusal, one or more
repurchase options, or other conditions and restrictions pursuant to a contract
entered into by the Company and its stockholders or otherwise as determined by
the Committee or as provided in the Award Agreement, in the Committee’s
discretion. The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company. Upon request by the
Company, each Participant shall execute any agreement, including but not limited
to, the Award Agreement evidencing such transfer restrictions prior to the
receipt of shares of Stock hereunder and shall promptly present to the Company
any and all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.
SECTION 6

TERMS AND CONDITIONS OF OPTIONS
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements may incorporate all or any of the terms of the Plan by reference and
shall comply with and be subject to the following terms and conditions:




11

--------------------------------------------------------------------------------





6.1    Exercise Price
The exercise price for each Option shall be established in the discretion of the
Committee; provided, however, that (a) the exercise price per share for an
Option shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the Option and (b) no Incentive Stock Option granted
to a Ten Percent Owner Participant shall have an exercise price per share less
than one hundred ten percent (110%) of the Fair Market Value of a share of Stock
on the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Code Sections 409A
and 424. Except as provided in Section 4.2 of the Plan, the Committee shall not
be permitted to Reprice an Option or a Stock Appreciation Right after the date
of grant without the approval of the Company’s stockholders.
6.2    Exercisability, Vesting and Term of Options
(a)    Exercisability. Options shall be exercisable at such time or times, or
upon such event or events, and subject to such terms, conditions, performance
criteria and restrictions as shall be determined by the Committee and set forth
in the Award Agreement evidencing such Option; provided, however, that (a) no
Option shall be exercisable after the expiration of ten (10) years after the
effective date of grant of such Option, (b) no Incentive Stock Option granted to
a Ten Percent Owner Participant shall be exercisable after the expiration of
five (5) years after the effective date of grant of such Option, and (c) no
Option granted to a prospective Employee, prospective Consultant or prospective
Director may become exercisable prior to the date on which such person commences
Service with the Company. Subject to the foregoing, unless otherwise specified
by the Committee in the grant of an Option, any Option granted hereunder shall
terminate ten (10) years after the effective date of grant of the Option, unless
earlier terminated in accordance with its provisions.
(b)    Vesting. The Committee shall specify the vesting schedule of the Option,
if any, in the applicable Award Agreement. The Committee, in its discretion may
condition vesting on the satisfaction of performance goals.
(c)     Incentive Stock Options. Unless otherwise provided in the Option
Agreement with respect to the death of the Participant, if the Incentive Stock
Option is exercised more than three (3) months after the Participant’s
termination of Service, the Option shall be treated as a Nonstatutory Stock
Option.
6.3    Payment of Exercise Price
(a)    Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made in cash, by check or cash equivalent or
upon approval by the Committee in its sole discretion by any of the following:
(i)    subject to Section 6.3(b)(i) below, by tender to the Company, or
attestation to the ownership, of shares of Stock owned by the Participant having
a Fair Market Value not less than the exercise price;
(ii)    subject to the Company’s rights set forth in Section 6.3(b)(ii) below,
by delivery of a properly executed exercise notice together with such other
documentation as the Committee and a qualified broker, if applicable shall
require to effect an exercise of the Option and delivery to the Company of the
proceeds required to pay the exercise price (a “Broker-Assisted Cashless
Exercise”);
(iii)    subject to the Company’s rights set forth in Section 6.3(b)(iii) below,
by causing the Company to withhold from the shares of Stock issuable upon the
exercise of the Option the




12

--------------------------------------------------------------------------------





number of whole shares of Stock having a Fair Market Value, as determined by the
Company, not less than the exercise price (a “Net Exercise”);
(iv)    by such other consideration as may be approved by the Committee from
time to time to the extent permitted by applicable law; or
(v)    by any combination of cash or any of the foregoing or any combination of
(i)-(iv) thereof.
The Committee may at any time or from time to time grant Options which do not
permit all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.
In the case of an Incentive Stock Option, the Committee shall determine the
acceptable forms of consideration to be used in payment of the exercise price at
the time of grant.
(b)    Limitations on Forms of Consideration.
(i)    Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock or would cause the Company to incur adverse tax
consequences.
(ii)    Broker-Assisted Cashless Exercise. The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedures for the exercise of
Options by means of a Broker-Assisted Cashless Exercise in order to comply with
applicable law.
(iii)    Net Exercise. The Company reserves, at any and all times, the right, in
the Company’s sole and absolute discretion, to establish, decline to approve or
terminate any program or procedures for the exercise of Options by means of a
Net Exercise in order to comply with applicable law.
SECTION 7

RESTRICTED STOCK
7.1    Award of Restricted Stock
(a)    Grant. In consideration of the performance of employment or Service by
any Participant who is an Employee, Consultant or Director, Stock may be awarded
under the Plan by the Committee as Restricted Stock with such restrictions
during the Restriction Period as the Committee may designate in its discretion,
any of which restrictions may differ with respect to each particular
Participant. Restricted Stock shall be awarded for no additional consideration
or such additional consideration as the Committee may determine, which
consideration may be equal to or more than the Fair Market Value of the shares
of Restricted Stock on the grant date. The terms and conditions of each grant of
Restricted Stock shall be evidenced by an Award Agreement.
(b)     Immediate Transfer Without Immediate Delivery of Restricted Stock.
Unless otherwise specified in the Participant’s Award Agreement, each Restricted
Stock Award shall constitute an immediate transfer of the record and beneficial
ownership of the shares of Restricted Stock to the Participant in consideration
of the performance of Services as an Employee, Consultant or Director, as
applicable, entitling such Participant to all voting and other ownership rights
in such shares of Stock.




13

--------------------------------------------------------------------------------





As specified in the Award Agreement, a Restricted Stock Award may limit the
Participant’s dividend and voting rights during the Restriction Period in which
the shares of Restricted Stock are subject to a “substantial risk of forfeiture”
(within the meaning given to such term under Code Section 83) and restrictions
on transfer. In the Award Agreement, the Committee may apply any restrictions to
the dividends that the Committee deems appropriate.
Shares awarded pursuant to a grant of Restricted Stock may be issued in the name
of the Participant and held, together with a stock power endorsed in blank, by
the Committee or Company (or their delegates) or in trust or in escrow pursuant
to an agreement satisfactory to the Committee, as determined by the Committee,
until such time as the restrictions on transfer have expired. All such terms and
conditions shall be set forth in the particular Participant’s Award Agreement.
The Company or Committee (or their delegates) shall issue to the Participant a
receipt evidencing the certificates held by it which are registered in the name
of the Participant.
7.2    Restrictions
(a)    Forfeiture of Restricted Stock. Restricted Stock awarded to a Participant
may be subject to the following restrictions until the expiration of the
Restriction Period: (i) a restriction that constitutes a “substantial risk of
forfeiture” (as defined in Code Section 83), or a restriction on
transferability; (ii) unless otherwise specified by the Committee in the Award
Agreement, the Restricted Stock that is subject to restrictions which are not
satisfied shall be forfeited and all rights of the Participant to such shares
shall terminate; and (iii) any other restrictions that the Committee determines
in advance are appropriate, including, without limitation, rights of repurchase
or first refusal in the Company or provisions subjecting the Restricted Stock to
a continuing substantial risk of forfeiture in the hands of any transferee. Any
such restrictions shall be set forth in the particular Participant’s Award
Agreement.
(b)    Issuance of Certificates. Reasonably promptly after the date of grant
with respect to shares of Restricted Stock, the Company shall take the actions
as it determines necessary in its sole discretion to cause the Stock to be
issued subject to the forfeiture provisions and other requirements as the
Committee determines necessary, including, without limitation, issuing a stock
certificate, registered in the name of the Participant to whom such shares of
Restricted Stock were granted, evidencing such shares; provided, however, that
the Company shall not cause to be issued such a stock certificate unless it has
received a stock power duly endorsed in blank with respect to such shares of
Restricted Stock. Each such stock certificate shall bear the following legend or
any other legend approved by the Company:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE PAR PACIFIC
HOLDINGS, INC. 2012 LONG TERM INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND PAR PACIFIC HOLDINGS, INC. A
COPY OF THE PLAN AND AWARD AGREEMENT ARE ON FILE IN THE CORPORATE OFFICES OF PAR
PACIFIC HOLDINGS, INC.
Such legend shall not be removed from the certificate evidencing such shares of
Restricted Stock until such shares vest pursuant to the terms of the Award
Agreement.
(c)    Vesting. The Award Agreement shall specify the vesting schedule for the
Award of Restricted Stock. The Committee, in its discretion may condition
vesting on the satisfaction of performance goals.
(d)    Removal of Restrictions. The Committee, in its discretion, shall have the
authority to remove any or all of the restrictions on the Restricted Stock if it
determines that, by reason of a change in applicable law or another change in
circumstance arising after the grant date of the Restricted Stock, such action
is appropriate.




14

--------------------------------------------------------------------------------





7.3    Delivery of Shares of Common Stock
Subject to withholding taxes under Section 10 and to the terms of the Award
Agreement, a stock certificate evidencing the shares of Restricted Stock with
respect to which the restrictions in the Award Agreement have been satisfied
shall be delivered to the Participant or other appropriate recipient free of
restrictions. Such delivery shall be effected for all purposes when the Company
shall have deposited such certificate in the United States mail, addressed to
the Participant or other appropriate recipient.
SECTION 8
OTHER AWARDS
8.1    Grant of Other Awards.
The Committee, in its sole discretion, but subject to the terms of the Plan and
the applicable Award Agreements, may grant the following types of Awards (in
addition to or in combination with the Awards of Options and Restricted Stock
described above) under the Plan on a standalone, combination or tandem basis:
(a)    Restricted Stock Units.
(i)    Award of Restricted Stock Units. The Committee may grant an Award of
Restricted Stock Units to a Participant. The Committee may condition the vesting
of the Restricted Stock Units to satisfaction of certain performance criteria.
The terms of an Award of Restricted Stock Units need not be the same with
respect to each Participant.
(ii)    Restriction Period. Subject to the provisions of the Plan and the terms
of the Award Agreement, during a period set by the Committee, commencing with
the date of grant of such Award, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber Restricted Stock Units. The
Committee may provide for the lapse of such restrictions in installments or
otherwise and may accelerate or waive such restrictions, in whole or in part, in
each case based on period of Service, performance of the Participant or of the
Company, Subsidiary or Affiliate, or such other factors or criteria as the
Committee may determine.
(b)    Rights of Restricted Stock Unit Recipients. The recipient of Restricted
Stock Units shall not have any of the rights of a stockholder of the Company and
has no right to vote any shares of Stock or to receive any cash dividend. The
Committee shall be entitled to specify in a Restricted Stock Unit Award
Agreement that in the event that the Company declares a dividend on its Stock,
the Company will hold in escrow an amount in cash equal to the dividend that
would have been paid on the Restricted Stock Units had they been converted into
the same number of shares of Stock and held by the Participant on the record
date of such dividend. Upon adjustment and vesting of the Restricted Stock Unit,
any cash payment due with respect to such dividends shall be made to the
Participant.
(c)    Stock Appreciation Rights. The Committee may grant a right to receive the
excess of the Fair Market Value of a share of Stock on the date the Stock
Appreciation Right is exercised over the Fair Market Value of a share of Stock
on the date the Stock Appreciation Right was granted (the “Spread”). Upon
exercise of a Stock Appreciation Right, the Spread with respect to a Stock
Appreciation Right will be payable in cash, shares of Stock with a total Fair
Market Value equal to the Spread or a combination of these two. The terms of the
Award Agreements granting Stock Appreciation Rights need not be the same with
respect to each Participant.
(d)    Performance Award. The Committee may grant a Performance Award based on
the performance of the Participant over a specified performance period. A
Performance Award may be awarded to a Participant contingent upon future
performance of the Company or any Affiliate, Subsidiary, division




15

--------------------------------------------------------------------------------





or department thereof in which such Participant is employed or providing
Service, if applicable, during the performance period. The Committee shall
establish the performance measures applicable to such performance prior to the
beginning of the performance period, but subject to such later revisions as the
Committee may deem appropriate to reflect significant, unforeseen events or
changes. The Performance Award may consist of a right to receive shares of Stock
(or cash in an amount equal to the Fair Market Value thereof) or the right to
receive an amount equal to the appreciation, if any, in the Fair Market Value of
shares of Stock over a specified period. Each Performance Award shall have a
maximum value established by the Committee at the time such Award is made. In
determining the value of Performance Awards, the Committee shall take into
account the Participant’s responsibility level, performance, potential, other
Awards and such other considerations as it deems appropriate. Payment of a
Performance Award may be made following the end of the performance period in
cash, shares of Stock (based on the Fair Market Value on the payment date) or a
combination thereof, as determined by the Committee, and in a lump sum or
installments as determined by the Committee. Except as otherwise provided in an
Award Agreement or as determined by the Committee, a Performance Award shall
terminate if the Participant does not remain continuously in the Service of the
Company at all times during the applicable performance period. The terms of the
Award Agreements granting Performance Awards need not be the same with respect
to each Participant.
(e)    Other Stock-Based Awards. The Committee may, in its discretion, grant
Other Stock-Based Awards which are related to or serve a similar function to
those Awards set forth in this Section 8.
(f)    Cash Award. The Committee may, in its discretion, grant a Cash Award
pursuant to an Award Agreement to any Participant. The Award Agreement shall
specify the vesting schedule for the Cash Award. The Committee, in its
discretion may condition vesting on the satisfaction of performance goals. The
terms of a Cash Award need not be the same with respect to each Participant and
need not relate to the Fair Market Value of a share of Stock. A “Cash Award” is
an Award to be settled only in cash.
8.2    Terms of Other Awards.
(a)    Written Agreement. The terms and conditions of each grant of an Award
described in this Section 8 shall be evidenced by an Award Agreement.
(b)    Purchase Price. The exercise price per share of Stock of a Stock
Appreciation Right shall not be less than one hundred percent (100%) of Fair
Market Value of a share of Stock on the date of the grant of the Stock
Appreciation Right.
(c)    Performance Goals and Other Terms. In its discretion, the Committee may
specify such criteria, periods or performance goals for vesting in the Awards
described in this Section 8 and payment thereof to the Participant as it shall
determine; and the extent to which such criteria, periods or goals have been met
shall be determined by the Committee. All terms and conditions of such Awards
shall be determined by the Committee and set forth in the Award Agreement.
If any Award of Restricted Stock or any Award described in this Section 8 is
intended by the Committee to meet the performance-based exception in Code
Section 162(m), the following shall apply:
(i)    Performance Period. The Committee shall establish a performance period
which shall be a period of time, as may be determined in the discretion of the
Committee and set out in the Award Agreement, over which performance is measured
for the purpose of determining a Participant’s right to and the payment value of
an Award in accordance with Code Section 162(m). For each performance period,
the Committee shall establish the number of shares of Stock subject to an Award
and their contingent values which may vary depending on the degree to which
performance criteria established by the Committee are met.




16

--------------------------------------------------------------------------------





(ii)    Establishment of Performance Criteria. The Committee may establish
performance goals applicable to Awards based upon criteria in one or more of the
following categories: (i) performance of the Company as a whole,
(ii) performance of a segment of the Company’s business, and (iii) individual
performance. Performance criteria for the Company shall relate to the
achievement of predetermined financial, operational or strategic objectives for
the Company and its Subsidiaries. Performance criteria for a segment of the
Company’s business shall relate to the achievement of financial, operational or
strategic objectives of the segment for which the Participant is accountable. In
order to qualify as performance-based under Code Section 162(m), the performance
criteria will be established before 25% of the performance period has elapsed
and will not be subject to change (although future awards may be based on
different performance criteria). The performance periods may extend over one to
five calendar years, and may overlap one another, although no two performance
periods may consist solely of the same calendar years.
(iii)    Performance Criteria. Performance criteria for an Award intended to
“qualified performance-based compensation” for purposes of Code Section 162(m)
shall include any of the following:
(A)    pre-tax or after tax profit levels, including: earnings per share,
earnings before interest and taxes, earnings before interest, taxes,
depreciation and amortization, net operating profits after tax, and net income;
(B)    total stockholder return;
(C)    return on assets, equity, capital or investment;
(D)    cash flow and cash flow return on investment;
(E)    cash from operating activities;
(F)    revenues;
(G)    financial return ratios;
(H)    profit returns and margins;
(I)    stock price;
(J)    stock price compared to a peer group of companies;
(K)    working capital;
(L)    selling, general and administrative expenses;
(M)    discounted cash flows;
(N)    productivity;
(O)    expense targets;
(P)    market share;
(Q)    cost control measures;




17

--------------------------------------------------------------------------------





(R)    strategic initiatives;
(S)    economic value added and economic profit;
(T)    growth in earnings per share;
(U)    reserves added;
(V)    measures of customer satisfaction and customer service
(W)    changes between years or periods that are determined with respect to any
of the above listed performance criteria;
(X)    net present value; and
(Y)    economic profit.
Individual performance criteria shall relate to a Participant’s overall
performance, taking into account, among other measures of performance, the
attainment of individual goals and objectives. The performance goals may differ
among Participants and shall be established in accordance with Code
Section 162(m).
(iv)    Modification. If the Committee determines, in its discretion exercised
in good faith, that the established performance measures or objectives are no
longer suitable to the Company’s objectives because of a change in the Company’s
business, operations, corporate structure, capital structure, or other
conditions the Committee deems to be appropriate, the Committee may modify the
performance measures and objectives to the extent it considers such modification
to be necessary, provided, however, that with respect to Awards intended to
qualify for the performance-based exception of Code Section 162(m), the
Committee shall not permit any such modification that would cause the Awards to
fail to qualify for the performance-based exception.
(v)    Compliance with Code Section 162(m). With respect to Awards intended to
meet the performance based exception of Code Section 162(m), the Committee shall
administer the Awards and take all action that it determines are necessary,
including but not limited to certifying in writing that performance goals have
been met, so that Awards intended to meet the performance based exception comply
with Code Section 162(m). The Committee shall have no discretion to increase the
amount payable pursuant to Award that are intended to qualify for the
performance-based exception of Code 162(m) beyond the amount that would
otherwise be payable upon attainment of the applicable performance goal(s). The
Committee shall, however, retain the discretion to decrease the amount payable
pursuant to such Awards below the amount that would otherwise be payable upon
attainment of the applicable performance goal(s), either on a formula or
discretionary basis or any combination, as the Committee determines, in its sole
discretion.
(d)    Payment. Awards described in this Section 8 may be paid in shares of
Stock, cash or other consideration or a combination thereof related to such
shares, in a single payment or in installments on such dates as determined by
the Committee, all as specified in the Award Agreement.
8.3    Dividends and Dividend Equivalents.
Except with respect to dividends on Restricted Stock, the Participant shall not
be entitled to receive, currently or on a deferred basis, dividends or dividend
equivalents with respect to the number of shares of Stock covered by the Award
unless (and to the extent) otherwise as determined by the Committee and set
forth in a separate Award Agreement. The Committee in the Award Agreement may
provide such terms and conditions for the




18

--------------------------------------------------------------------------------





Award of dividends or dividend equivalents as it shall determine in its
discretion. The Committee may also provide in such Award Agreement that the
amounts of any dividends or dividend equivalent shall be deemed to have been
reinvested in additional shares of Stock. Notwithstanding the foregoing and
subject to adjustments under Section 4.2, no grant of a dividend or dividend
equivalent may be granted with respect to an Option or Stock Appreciation Right.
SECTION 9
EFFECT OF TERMINATION OF SERVICE
9.1    Exercisability and Award Vesting
Subject to earlier termination of the Option or other Award as otherwise
provided herein and unless otherwise provided by the Committee in the Award
Agreement, an Award and Option shall be vested and an Option shall be
exercisable after a Participant’s termination of Service only during the
applicable time period determined in accordance with this Section 9.1 and
thereafter shall terminate:
(a)    Disability or Death. If the Participant’s Service terminates because of
the Disability or death of the Participant, the unvested portion of any Award
shall be forfeited and terminated and:
(i)    the vested portion of any outstanding Nonstatutory Option or Stock
Appreciation Right held by such a Participant may be exercised by the
Participant or his guardian or legal representative for a period of one (1) year
after the date on which the Participant’s Service terminated due to Disability;
(ii)    the vested portion of any outstanding Incentive Stock Option held by
such a Participant may be exercised by the Participant or his guardian or legal
representative for a period of three (3) months after the date on which the
Participant’s Service terminated due to Disability; and
(iii)    the vested portion of any outstanding Option or Stock Appreciation
Right held by such Participant may be exercised by the Participant’s estate for
a period of (1) year after the date on which the Participant’s Service
terminated due to death;
but in no event shall the Option or Stock Appreciation Right be exercised later
than the date of expiration of the Option’s or Stock Appreciation Right’s term,
which in no event shall exceed ten (10) years from the date of grant, as set
forth in the Award Agreement evidencing such Option or Stock Appreciation Right
(the “Expiration Date”).
(b)    Change in Control. Upon a Change in Control then (1) the vested portion
of the Option or Stock Appreciation Right, to the extent unexercised and
exercisable on the date on which the Participant’s Service terminated, may be
exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of three (3) months after
the date on which the Participant’s Service terminated without Cause, but in any
event no later than the Expiration Date, and (2) the exercisability and vesting
of the Option or Stock Appreciation Right and any shares of Stock acquired upon
the exercise thereof may otherwise be accelerated effective as of the date on
which the Participant’s Service terminated to such extent, if any, as shall have
been determined by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such Option or Stock Appreciation Right.
(c)    Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service with the Company is terminated for
Cause, as defined by the Participant’s Award Agreement or contract of employment
or service (or, if not defined in any of the foregoing, as defined in




19

--------------------------------------------------------------------------------





the Plan), the Award, whether or not vested, shall terminate and cease to be
exercisable immediately upon such termination of Service and any Stock issued
pursuant to an Award shall be forfeited.
(d)    Other Termination of Service. If the Participant’s Service with the
Company terminates for any reason, except Disability, death, termination after a
Change in Control, or Cause, any Award, to the extent unvested shall be
forfeited by the Participant on the date on which the Participant’s Service is
terminated, and any vested Option or Stock Appreciation Right may be exercised
by the Participant at any time prior to the expiration of three (3) months after
the date on which the Participant’s Service terminated, but in any event no
later than the Expiration Date.
9.2    Extension if Exercise Prevented by Law
Notwithstanding the foregoing, other than in the case of a termination for
Cause, if the exercise of an Option or Stock Appreciation Right within the
applicable time periods set forth in Section 9.1 is prevented by the provisions
of Section 12 below, the Option or Stock Appreciation Right shall remain
exercisable until thirty (30) days (or such longer period of time as determined
by the Committee, in its discretion) after the date the Participant is notified
by the Company that the Option or Stock Appreciation Right is exercisable, but
in any event no later than the Expiration Date.
9.3    Extension if Participant Subject to Section 16(b)
Notwithstanding the foregoing, other than in the case of a termination for
Cause, if a sale within the applicable time periods set forth in Section 9.1 of
shares of Stock acquired upon the exercise of the Option or Stock Appreciation
Right would subject the Participant to suit under Section 16(b) of the Exchange
Act, the Option or Stock Appreciation Right (if exercisable) shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Participant would no longer be
subject to such suit, (ii) three (3) months after the Participant’s termination
of Service, or (iii) the Expiration Date.
SECTION 10
WITHHOLDING TAXES
10.1    Tax Withholding
All Awards are subject to, and the Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Plan or an Award hereunder and all Awards are subject
to the Company’s right hereunder.
10.2    Share Withholding
With respect to tax withholding required upon the exercise of Options, upon the
lapse of restrictions on Restricted Stock, or upon any other taxable event
arising as a result of any Awards, the Committee in its discretion, may elect to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold shares of Stock having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction (or, in the discretion of the Committee, such higher statutory
total tax as may be permitted under applicable accounting standards that would
not result in an Award otherwise classified as an equity award under ASC Topic
718 to be classified as a liability award under ASC Topic 718 as a result of
withholding shares of Stock having a Fair Market Value in excess of the minimum
statutory withholding requirement). All such elections shall be subject to any
restrictions or limitations that the Committee, in its discretion, deems
appropriate, including requiring the Participant to pay cash to satisfy an
obligation that would otherwise be satisfied by withholding a fraction of a
share of Stock.




20

--------------------------------------------------------------------------------





SECTION 11
PROVISION OF INFORMATION
Each Participant shall be given access to information concerning the Company
equivalent to that information generally made available to the Company’s common
stockholders.
SECTION 12
COMPLIANCE WITH SECURITIES LAW AND OTHER APPLICABLE LAWS
The Plan, Award Agreements, the grant of Awards and the issuance of shares of
Stock shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to securities and all other
applicable laws, regulations and requirements of any stock exchange or market
system upon which the stock is listed or traded. Options may not be exercised
and Stock may not be issued if the issuance of shares of Stock would constitute
a violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. In addition, no Option may be exercised
and no shares of Stock may be issued unless (a) a registration statement under
the Securities Act shall at the time be in effect with respect to the shares
issuable or (b) in the opinion of legal counsel to the Company, the shares
issuable may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Securities Act. If the shares of Stock
issuable pursuant to an Award are not registered under the Securities Act, the
Company may imprint on the certificate for such shares the following legend or
any other legend which legal counsel for the Company considers necessary or
advisable to comply with the Securities Act:
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD OR TRANSFERRED EXCEPT UPON SUCH REGISTRATION OR UPON RECEIPT BY
THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED FOR
SUCH SALE OR TRANSFER.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares of Stock hereunder shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the exercise of any Option or the issuance of shares of Stock,
the Company may require the Participant to satisfy any qualifications that may
be necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.
SECTION 13
RETURN AND/OR FORFEITURE OF PERFORMANCE-BASED PAYMENTS OR AWARDS
Notwithstanding any other provision in this Plan or in any Award Agreement, in
the event that pursuant to the terms or requirements of the Sarbanes-Oxley Act
of 2002, the Dodd-Frank Wall Street Reform and Consumer Protection Act, or of
any applicable laws, rules or regulations promulgated by the Securities and
Exchange Commission from time to time, and in the event any Award is based upon
the satisfaction of financial performance metrics which are subsequently
reversed due to a restatement or reclassification of financial results of the
Company, then any payments made or awards granted shall be returned and
forfeited to the extent required and as provided by applicable laws, rules,
regulations or listing requirements.




21

--------------------------------------------------------------------------------





SECTION 14

NONTRANSFERABILITY OF AWARDS AND STOCK
During the lifetime of the Participant, an Award shall be exercisable only by
the Participant or the Participant’s guardian or legal representative. Subject
to the remainder of this paragraph, an Award may be assignable or transferable
by the Participant only by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined in Code
Section 414(p), and only if it is so specified in the Award Agreement; provided,
however, that an Incentive Stock Option may only be assignable or transferable
by will or by the laws of descent and distribution. Notwithstanding the
foregoing, to the extent permitted by the Committee in the Award Agreement, and
in accordance with applicable law, in its discretion, and set forth in the Award
Agreement evidencing such Option, a Nonstatutory Stock Option shall be
assignable or transferable subject to the applicable limitations, if any,
described in Rule 701 under the Securities Act, and the General Instructions to
Form S-8 Registration Statement under the Securities Act. However, the
transferee or transferees must be any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, in each case with respect to
the Participant, any person sharing the Participant’s household (other than a
tenant or employee of the Company), a trust in which these persons have more
than fifty percent (50%) of the beneficial interest, a foundation in which these
persons (or the Participant) control the management of assets, or any other
entity in which these persons (or the Participant) own more than fifty percent
(50%) of the voting interests (collectively, “Permitted Transferees”); provided
further that, (a) there may be no consideration for any such transfer and
(b) subsequent transfers of Options transferred as provided above shall be
prohibited except subsequent transfers back to the original holder of the Option
and transfers to other Permitted Transferees of the original holder.
SECTION 15

NONCOMPETITIVE ACTIONS
The Committee may provide in an Award Agreement a requirement to enter into a
noncompetition agreement in connection with the Award or the effect of a
violation of a noncompetition agreement on an Award.
SECTION 16

TERMINATION OR AMENDMENT OF PLAN
The Committee may terminate or amend the Plan at any time. However, no grant
shall be made after the tenth (10th) anniversary of the Restatement Date (the
“Term”). Subject to changes in applicable law, regulations or rules that would
permit otherwise, without the approval of the Company’s stockholders within the
time required, there shall be (a) no increase in the maximum aggregate number of
shares of Stock that may be issued under the Plan (except by operation of the
provisions of Section 4.2), (b) no change in the class of persons eligible to
receive Incentive Stock Options or purchase Stock under the Plan or to extend
the Term of the Plan, and (c) no other amendment of the Plan that would require
approval of the Company’s stockholders under any applicable law, regulation or
rule or the stock exchange or market system on which the Stock is traded. No
termination or amendment of the Plan shall affect any then outstanding Award
unless expressly provided by the Committee or otherwise provided in the Plan. In
any event, no termination or amendment of the Plan may adversely affect any then
outstanding Award without the consent of the Participant, unless such
termination or amendment is required to enable an Award designated as an
Incentive Stock Option to qualify as an Incentive Stock Option or is necessary
to comply with any applicable law, regulation or rule, including Code
Section 409A or as otherwise permitted under the Plan, including upon a Change
in Control.






22

--------------------------------------------------------------------------------





SECTION 17
STOCKHOLDER APPROVAL
The Plan is adopted by the Board as of the Restatement Date and shall be
approved by the stockholders of the Company on the earlier of the next
stockholder’s meeting following the effective date of such restatement or within
twelve (12) months following the effective date of the restatement on or within
twelve (12) months of the date of adoption thereof by the Board. Options or
performance-based compensation under Section 8.2 granted prior to stockholder
approval of the Plan or in excess of the Stock previously approved by the
stockholders shall become exercisable and otherwise shall not be paid no earlier
than the date of stockholder approval of the Plan or stockholder approval of
such increase in the Stock, as the case may be.
SECTION 18

NO GUARANTEE OF TAX CONSEQUENCES
Neither the Company, the Board nor the Committee makes any commitment or
guarantee that any federal, state or local tax treatment will apply or be
available to any person participating or eligible to participate hereunder.
SECTION 19

SEVERABILITY
In the event that any provision of this Plan shall be held illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of the Plan, and the Plan shall be construed
and enforced as if the illegal, invalid, or unenforceable provision was not
included herein.
SECTION 20

GOVERNING LAW
The Plan shall be interpreted, construed and constructed in accordance with the
laws of the State of Delaware without regard to its conflicts of law provisions,
except as may be superseded by applicable laws of the United States.
SECTION 21

SUCCESSORS
All obligations of the Company under the Plan with respect to Incentive Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.




23

--------------------------------------------------------------------------------





SECTION 22

RIGHTS AS A STOCKHOLDER
The holder of an Award shall have no rights as a stockholder with respect to any
shares of Stock covered by the Award until the date of issue of a stock
certificate to him or her for such shares. Except as otherwise expressly
provided in the Plan, no adjustment shall be made for dividends or other rights
for which the record date is prior to the date such stock certificate is issued.
SECTION 23
NO SPECIAL EMPLOYMENT OR SERVICE RIGHTS
Nothing contained in the Plan or in an Award Agreement shall confer upon any
Participant receiving a grant of any Award any right with respect to the
continuation of his or her Service with the Company (or any Affiliate) or
interfere in any way with the right of the Company (or Affiliate), subject to
the terms of any separate employment agreement to the contrary, at any time to
terminate such Service or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of any Award.
SECTION 24

REORGANIZATION OF COMPANY
The existence of an Award shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the shares of Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
SECTION 25

CODE SECTION 409A
To the extent that any Award is deferred compensation subject to Code
Section 409A, as determined by the Committee, the Award Agreement shall comply
with the requirements of Code Section 409A in a manner as determined by the
Committee in its sole discretion including, without limitation, using applicable
definitions from Code Section 409A, such as a more restrictive definition of
Change in Control to comply with Code Section 409A to the extent that it is more
restrictive than as defined in the Plan, using the more restrictive definition
of Disability as provided in Code Section 409A and specifying a time and form of
payment schedule. In addition if any Award constitutes deferred compensation
under Code Section 409A (a “Section 409A Plan”), then the Award shall be subject
to the following requirements, if and to the extent required to comply with Code
Section 409A and as determined by the Committee and specified in the Award
Agreement:
(a)    Payments under the Section 409A Plan may not be made earlier than (i) the
Participant’s separation from service, (ii) the date of the Participant’s
Disability, (iii) the Participant’s death, (iv) a specified time (or pursuant to
a fixed schedule) specified in the Award Agreement at the date of the deferral
of such compensation, (v) a change in the ownership or effective control of the
corporation, or in the ownership of a substantial portion of the assets of the
corporation, or (vi) the occurrence of an unforeseeable emergency;




24

--------------------------------------------------------------------------------





(b)    The time or schedule for any payment of the deferred compensation may not
be accelerated, except to the extent provided in applicable Treasury Regulations
or other applicable guidance issued by the Internal Revenue Service;
(c)    Elections with respect to the deferral of such compensation or the time
and form of distribution of such deferred compensation shall comply with the
requirements of Code Section 409A(a)(4); and
(d)    The case of any Participant who is specified employee, a distribution on
account of a separation from service may not be made before the date which is
six (6) months after the date of the Participant’s separation from service (or,
if earlier, the date of the Participant’s death).
For purposes of the foregoing, the terms “separation from service” and
“specified employee”, all shall be defined in the same manner as those terms are
defined for purposes of Code Section 409A, and the limitations set forth herein
shall be applied in such manner (and only to the extent) as shall be necessary
to comply with any requirements of Code Section 409A that are applicable to the
Award as determined by the Committee.
If an Award is subject to Code Section 409A, as determined by the Committee, the
Committee may interpret or amend any Award to comply with Code Section 409A
without a Participant’s consent even if such amendment would have an adverse
effect on a Participant’s Award. With respect to an Award that is subject to
Code Section 409A, the Board may amend or interpret the Plan as it deems
necessary to comply with Code Section 409A, including, without limitation,
limiting the Committee’s or Company’s discretion with respect to an Award that
constitutes deferred compensation to the extent it would violate Code
Section 409A, and no Participant consent shall be required even if such an
amendment would have an adverse effect on a Participant’s Award.
SECTION 26

ADJUSTMENTS UPON A CHANGE IN CONTROL
If a Change in Control occurs, except a Change in Control solely on account of
Section 2.1(h)(ii), then the Committee, in its sole discretion, shall have the
power and right to (but subject to any accelerated vesting specified in an Award
Agreement):
(a)    cancel, effective immediately prior to the occurrence of the Change in
Control, each outstanding Option and Stock Appreciation Right with an exercise
price that is greater than the value of the consideration that would be received
if such Option or Stock Appreciation Right were exercised immediately prior to
the occurrence of the Change in Control;
(b)    cancel, effective immediately prior to the occurrence of the Change in
Control, an outstanding Award (whether or not then exercisable) in exchange for
a cash payment equal to:
(i)    with respect to Options and Stock Appreciation Rights that currently have
an exercise price less the value of the consideration that would be received
immediately prior to the Change in Control if such Option or Stock Appreciation
right were exercised immediately prior to the occurrence of the Change in
Control, the excess of the value of such consideration over the exercise price;
(ii)    with respect to Restricted Stock, Restricted Stock Units, Performance
Awards (that would otherwise be settled in shares of Stock) and Other
Stock-Based Awards, for each share of Stock covered by the Award, the value of
consideration received by stockholders for each share of Stock as a result of
the Change in Control; and




25

--------------------------------------------------------------------------------





(iii)    with respect to Cash Awards, the cash value of such Cash Awards as a
result of the Change in Control;
provided, however, this subsection shall be inapplicable to an Award granted
within six (6) months before the occurrence of the Change in Control but only if
the Participant is an Insider and such disposition is not exempt under Rule
16b-3 (or other rules preventing liability of the insider under Section 16(b) of
the Exchange Act) and, in that event, the provisions hereof shall be applicable
to such Award after the expiration of six (6) months from the date of grant; or
(c)    provide for the exchange or substitution of each Award outstanding
immediately prior to such Change in Control (whether or not then exercisable)
for another award with respect to the Stock or other property for which such
Award is exchangeable and, incident thereto, make an equitable adjustment as
determined by the Committee, in its discretion, in the exercise price of the
Award, if any, or in the number of shares of Stock or amount of property
(including cash) subject to the Award; or
(d)    provide for assumption of the Plan and such outstanding Awards by the
surviving entity or its parent.
The Committee, in its discretion, shall have the authority to take whatever
action it deems to be necessary or appropriate to effectuate the provisions of
this Section 26.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




26

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Par Pacific Holdings, Inc. 2012 Long Term Incentive
Plan as duly adopted by the Board on the Restatement Date.


 
 
 
PAR PACIFIC HOLDINGS, INC.
 
 
By:
 
/s/ James Matthew Vaughn
Name:
 
James Matthew Vaughn
Title:
 
Senior Vice President, General Counsel and Secretary
 

 




27